Mr. Justice Wolf
delivered the opinion of the Court.
The incident in this case arose under the facts of case No. 7276 just decided and involved an injunction. There was an order of this Court requiring the defendant to show cause why the appeal should not be dismissed as abandoned. The defendant Cristóbal Cruet Carrasquillo replied by saying that he thought he had filed the transcript of record and he sent it up. As the appeal in case No. 7276 has been dismissed, the question in this one has become academic and the present case should also be dismissed.
Mr. Justice Córdova Dávila took no part in the decision of this case.